UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-6626




In Re:    BOBBY EUGENE RODDY,

                                                      Petitioner.




                  Petition for Writ of Mandamus
                       (No. 5:03-cv-00612)


Submitted: July 20, 2006                     Decided: July 27, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bobby Eugene Roddy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bobby Eugene Roddy petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 42

U.S.C. § 1983 (2000) action.         He seeks an order from this court

directing the district court to act.              Although we find that

mandamus    relief   is   not   warranted    because      the    delay    is   not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not   act   expeditiously.      We   grant   leave   to    proceed       in   forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                     - 2 -